IN THE UNITED STATES DISTRICT COURT ae
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION Me ed ERIC
UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

)
)
. p20 CR 082
|
)

 

Title 18, United States Code,
Sections 2252(a)(1), 2252(a)(2),
and 2252A(a)(5)(B)

SAMUEL GENE MCKOWN,

Defendant. C RALIOL
* COUNT 1 JUDE UAL MAN

(Transportation of Visual Depictions of Real Minors Engages in Sexually Explicit Conduct,
18 U.S.C. § 2252(a)(1))

The Grand Jury charges:

1. From on or about August 28, 2016 through on or about May 24, 2019, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant SAMUEL GENE
MCKOWN, using any means and facility of interstate and foreign commerce and in and
affecting interstate and foreign commerce, did knowingly transport numerous computer files,
which files contained visual depictions of real minors engaged in sexually explicit conduct, as
defined in Title 18, Section 2256(2), United States Code, in violation of Title 18, United States
Code, Section 2252(a)(1).

COUNT 2
(Receipt of Visual Depictions of Real Minors Engaged In Sexually Explicit Conduct,
18 U.S.C. § 2252(a)(2))
The Grand Jury further charges:
2: From on or about August 28, 2016 through on or about December 8, 2019, in the

Northern District of Ohio, Eastern Division, and elsewhere, Defendant SAMUEL GENE
MCKOWN did knowingly receive and distribute, using any means and facility of interstate and
foreign commerce, numerous computer files, which files contained visual depictions of real
minors engaged in sexually explicit conduct, and which files had been shipped and transported in
and affecting interstate and foreign commerce, as defined in Title 18, Section 2256(2), United
States Code, in violation of Title 18, United States Code, Section 2252(a)(2).
. COUNT 3

(Possession of Child Pornography, 18 U.S.C. § 2252A(a)(5)(B))
The Grand Jury further charges:

3. On or about January 6, 2020, in the Northern District of Ohio, Eastern Division,
Defendant SAMUEL GENE MCKOWN did knowingly possess a cellular phone which
contained child pornography as defined in Title 18, Section 2256(8), United States Code, which
child pornography had been shipped and transported in interstate and foreign commerce by any
means, including by computer, and which was produced using materials which had been shipped
and transported in interstate and foreign commerce by any means, including by computer, and at |
least one image involved in the offense involved a prepubescent minor or a minor who had not

attained 12 years of age, in violation of Title 18, United States Code, Section 2252A(a)(5\B).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
